PER CURIAM.
Affirmed on the authority of Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA), review denied, 599 So.2d 1280 (Fla.1992) and Williams v. State, 593 So.2d 1064 (Fla. 4th DCA), review granted, No: 79,507 (Fla. July 6, 1992).
LETTS, GUNTHER, JJ., and OWEN, WILLIAM C., JR., Senior Judge, concur.
BY ORDER OF THE COURT:
ORDERED that appellant’s motion filed October 29, 1992, for rehearing is hereby denied; further,
ORDERED that appellant’s motion filed October 29, 1992, for certification of question is granted, and the following question is hereby certified to the Supreme Court of Florida:
DOES THE SOURCE OF ILLEGAL DRUGS USED BY LAW ENFORCEMENT PERSONNEL TO CONDUCT REVERSE STINGS CONSTITUTIONALLY SHIELD THOSE WHO BECAME ILLICITLY INVOLVED WITH SUCH DRUGS FROM CRIMINAL LIABILITY?